Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

 WINDY LUCIUS,

         Plaintiff,

 v.

 DAVIDSTEA (USA) INC.,

       Defendant.
 __________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

        Plaintiff, WINDY LUCIUS, (sometimes referred to as “Plaintiff”), hereby sues the

 Defendant, DAVIDSTEA (USA) INC., a Florida Corporation, (sometimes referred to as

 “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff is a Florida resident, lives in Miami Dade County, is sui juris, and qualifies

 as an individual with disabilities as defined by the ADA. Plaintiff is blind and therefore unable to

 fully engage in and enjoy the major life activity of seeing.

         2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

 and/or access and comprehend internet website information without software specially designed

 for the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is

 one of the most popular reader Screen Reader Software ("SRS") utilized worldwide.

         3.      Defendant owns, leases, leases to, or operates a place of public accommodation as

 defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

 The place of public accommodation that the Defendant owns, operates, or leases is located in

 Miami-Dade County.
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 9




         4.     Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

 constructed, a website located at https://www.davidstea.com (hereinafter "website"). Defendant is

 the owner, operator, lessor and/or lessee of the website. This website supports, is an extension of,

 is in conjunction with, is complementary and supplemental to, the above-referenced public

 accommodation. This website provides information about Defendant's public accommodation,

 including information about the special events, goods, services, accommodations, privileges,

 benefits and facilities available to patrons at physical locations. On information and belief,

 Defendant also continually and/or periodically updates and maintains the website.

         5.     Venue lies in the SOUTHERN DISTRICT OF FLORIDA pursuant to 28 U.S.C. §

 1391(b), and Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause

 of action occurred in this District.

         6.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

         7.     The website is an extension of Defendant's place of public accommodation. By and

 through this website, Defendant extends its public accommodation into individual persons' homes,

 portable devices and personal computers wherever located. The website is a service, facility,

 privilege, advantage, benefit and accommodation of Defendant's place of accommodation. The

 website also provides access to the goods, services, facilities, privileges, advantages or

 accommodations of the place of public accommodation. For example, the website provides a menu

 of items served in the restaurant; restaurant locations, the ability to purchase gift cards and other

 amenities at the restaurant. As such, the website has integrated with and is a nexus to the brick and

 mortar location. Therefore, it is governed by the following provisions:


                                                    2
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 9



                a.      42 U.S.C. Section 12182(a) provides: "No individual shall be discriminated

 against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

 privileges, advantages, or accommodations of any place of public accommodation by any person

 who owns, leases (or leases to), or operates a place of public accommodation.”

                b.      42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory to

 subject an individual or class of individuals on the basis of a disability or disabilities of such

 individual or class, directly, or through contractual, licensing, or other arrangements, to a denial

 of the opportunity of the individual or class to participate in or benefit from the goods, services,

 facilities, privileges, advantages, or accommodations of an entity[.]”

                c.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

 afford an individual or class of individuals, on the basis of a disability or disabilities of such

 individual or class, directly, or through contractual, licensing, or other arrangements with the

 opportunity to participate in or benefit from a good, service, facility, privilege, advantage, or

 accommodation that is not equal to that afforded to other individuals[.]”

                d.      42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

 provide an individual or class of individuals, on the basis of a disability or disabilities of such

 individual or class, directly, or through contractual, licensing, or other arrangements with a good,

 service, facility, privilege, advantage, or accommodation that is different or separate from that

 provided to other individuals, unless such action is necessary to provide the individual or class of

 individuals with a good, service, facility, privilege, advantage, or accommodation, or other

 opportunity that is as effective as that provided to others[.]”

                e.      42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

 privileges, advantages, and accommodations shall be afforded to an individual with a disability in




                                                    3
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 9



 the most integrated setting appropriate to the needs of the individual.”

                 f.       42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the existence

 of separate or different programs or activities provided in accordance with this section, an

 individual with a disability shall not be denied the opportunity to participate in such programs or

 activities that are not separate or different.”

                 g.       42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: "a failure to

 make reasonable modifications in policies, practices, or procedures, when such modifications are

 necessary to afford such goods, services, facilities, privileges, advantages, or accommodations to

 individuals with disabilities, unless the entity can demonstrate that making such modifications

 would fundamentally alter the nature of such goods, services, facilities, privileges, advantages, or

 accommodations[.]”

                 h.       42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: "a failure to

 take such steps as may be necessary to ensure that no individual with a disability is excluded,

 denied services, segregated or otherwise treated differently than other individuals because of the

 absence of auxiliary aids and services, unless the entity can demonstrate that taking such steps

 would fundamentally alter the nature of the good, service, facility, privilege, advantage, or

 accommodation being offered or would result in an undue burden[.]”

         8.      As the owner or operator of the subject website, Defendant is required to comply

 with the ADA and the provisions cited above. This includes an obligation to create and maintain a

 website that is accessible to and usable by visually impaired persons so that they can enjoy full and

 equal access to the website and the content therein.

         9.      Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,

 and continues to be unable to enjoy full and equal access to the website and/or understand the




                                                    4
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 9



 content therein because numerous portions of the website do not interface with and are not readable

 by SRS. More specifically, features of the website that are inaccessible to the visually impaired include, but

 are not limited to, the following: Defendant’s website contains graphics, links, headings, forms and text

 with information that is not fully readable and/or compatible with SRS.

         10.       As more specifically set forth above, Defendant has violated the above cited

 provisions of the ADA by failing to interface its website with software utilized by visually

 impaired individuals. Thus, Defendant has violated the following provisions either directly or

 through contractual, licensing or other arrangements with respect to Plaintiff and other similarly

 situated individuals on the basis of their disability:

                   a.        by depriving them of the full and equal enjoyment of the goods, services,

 facilities, privileges, advantages, or accommodations of its place of public accommodation (42

 U.S.C. Section 12182(a));

                   b.        in the denial of the opportunity to participate in or benefit from the goods,

 services,     facilities,   privileges,   advantages,       or   accommodations     (42   U.S.C.     Section

 12182(b)(1)(A)(i));

                   c.        in affording them the opportunity to participate in or benefit from a good,

 service, facility, privilege, advantage, or accommodation that is not equal to that afforded to other

 individuals (42 U.S.C. Section 12182(b)(1)(A)(ii));

                   d.        by providing them a good, service, facility, privilege, advantage, or

 accommodation that is different or separate from that provided to other individuals, unless such

 action is necessary to provide the individual or class of individuals with a good, service, facility,

 privilege, advantage, or accommodation, or other opportunity that is as effective as that provided

 to others (42 U.S.C. Section 12182(b)(1)(A)(iii));

                   e.        by failing to afford them goods, services, facilities, privileges, advantages,


                                                         5
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 6 of 9



 and accommodations in the most integrated setting appropriate to the needs of the individual (42

 U.S.C. Section 12182(b)(1)(B));

                   f.        notwithstanding the existence of separate or different programs or activities

 provided in accordance with this section, by denying them the opportunity to participate in such

 programs or activities that are not separate or different. (42 U.S.C. Section 12182(b)(1)(C));

                   g.        by a failure to make reasonable modifications in policies, practices, or

 procedures, when such modifications are necessary to afford such goods, services, facilities,

 privileges, advantages, or accommodations to individuals with disabilities, unless the entity can

 demonstrate that making such modifications would fundamentally alter the nature of such goods,

 services,     facilities,   privileges,   advantages,       or   accommodations    (42   U.S.C.    Section

 12182(b)(2)(ii)); and,

                   h.        by a failure to take such steps as may be necessary to ensure that they are not

 excluded, denied services, segregated or otherwise treated differently than other individuals

 because of the absence of auxiliary aids and services, unless the entity can demonstrate that taking

 such steps would fundamentally alter the nature of the good, service, facility, privilege, advantage,

 or accommodation being offered or would result in an undue burden (42 U.S.C. Section

 12182(b)(2)(iii)).

         11.       Plaintiff would like to be a customer at Defendant’s brick and mortar location. In

 that regard, Plaintiff continues to attempt to utilize the website and/or plans to continue to attempt

 to utilize the website on a monthly basis to order food and make dining selections.

         12.       Plaintiff is continuously aware of the violations at Defendant's website and is aware

 that it would be a futile gesture to attempt to utilize the website as long as those violations exist

 unless she is willing to suffer additional discrimination.




                                                         6
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 7 of 9



        13.        Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

 of the discriminatory conditions present at Defendant's website. By continuing to operate its

 website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

 segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

 privileges and/or accommodations available to the general public. By encountering the

 discriminatory conditions at Defendant's website, and knowing that it would be a futile gesture to

 attempt to utilize the website unless she is willing to endure additional discrimination, Plaintiff is

 deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

 available to the general public and is deterred and discouraged from doing so. By maintaining a

 website with violations, Defendant deprives plaintiff the equality of opportunity offered to the

 general public.

        14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

 of the Defendant’s discrimination until the Defendant is compelled to comply with the

 requirements of the ADA.

        15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the ADA with respect to this website as described

 above. Plaintiff has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant. Plaintiff desires to access the website to

 avail herself of the benefits, advantages, goods and services therein, and/or to assure herself that

 this website is in compliance with the ADA so that she and others similarly situated will have full

 and equal enjoyment of the website without fear of discrimination.

        16.        The Plaintiff and all others similarly situated will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA as requested




                                                       7
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 8 of 9



 herein.

           17.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation

 expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

           18.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

 Injunctive Relief, including an order to require the Defendant to alter its website to make it readily

 accessible to and usable by Plaintiff and other persons with vision impairment.

           19.    As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

 counsel for the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

 attorneys' fees, costs and litigation expenses paid by Defendant pursuant to 42 U.S.C. Section

 12205.

           WHEREFORE, Plaintiff respectfully requests:

           a.     The Court issue a Declaratory Judgment that determines that the Defendant's website
                  at the commencement of the subject lawsuit is in violation of Title III of the
                  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

           b.     The Court issue a Declaratory Judgment that determines that the Defendant's website
                  is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181
                  et seq.;

           c.     The Court issue a Declaratory Judgment that Defendant has violated the ADA by
                  failing to monitor and maintain its website to ensure that it is readily accessible to
                  and usable by persons with vision impairment;

           d.     That this Court issue an Order directing Defendant to alter its website to make it
                  accessible to, and useable by, individuals with disabilities to the full extent required
                  by Title III of the ADA;

           e.     That this Court enter an Order directing Defendant to evaluate and neutralize its
                  policies and procedures towards persons with disabilities for such reasonable time
                  so as to allow Defendant to undertake and complete corrective procedures;

           f.     That this Court enter an Order directing Defendant to continually update and
                  maintain its website to ensure that it remains fully accessible to and usable by


                                                       8
Case 1:19-cv-23522-JLK Document 1 Entered on FLSD Docket 08/22/2019 Page 9 of 9



              visually impaired individuals;

       g.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C. §
              12205; and,

       h.     Such other relief as the Court deems just and proper, and/or is allowable under Title
              III of the Americans with Disabilities Act.


 Dated: August 22, 2019

                                               Respectfully submitted,

                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com




                                                  9
